DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/20 is being considered by the examiner.

Applicant’s arguments, filed 11/26/21, with respect to title and abstract objections have been fully considered and are persuasive.  The objection to the title and abstract has been withdrawn. 

Applicant’s arguments with respect to 102 rejections of claim(s) 1, 8, 9, 11-14 and 103 rejections of claims 2, 5, 6, 16, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (Pub No: 2017/0195920) and further in view of Qin et al (Pub No: 2020/0119821) (Priority date 6/16/17 Chinese Application English Machine Translation Provided).

As to claim 1, Fan teaches an operating method of a base station in a wireless communication system (Fan, [0014], a method of a network node in a wireless network Fig 1), the method comprising: 
transmitting, to at least one node, information relating to a transmission time point for time-synchronization of a wireless backhaul signal and a wireless access signal which are related to the base station (Fan, [0063] Fig 6, the relay node transmits a TA1 Command (time point for synchronization) for the relay to eNB (backhaul) and  relay to UE (access) synchronization [0032]); 
receiving, from the at least one node, at least one signal transmitted in accordance with the transmission time point (Fan, [0063] Fig 6, the relay receives the subframe in accordance with the TA command); and 
removing, from the at least one signal, interference between the wireless backhaul signal and the wireless access signal, wherein the at least one signal comprises at least one of the wireless backhaul signal and the wireless access signal (Fan, [0063], the interference between the transmitted and received signals is removed (mitigated by inserting a GP at the end of the subframe #2).
Fan does not explicitly teach wherein the interference is determined based on at least one of a reference signal for the wireless backhaul signal or a reference signal for the wireless access signal.
However, Qin teaches (Qin, [0106][0109] and Priority specification Disclosure of Invention, interference is determined based on an uplink reference signal).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Fan and Qin to determine interference from a reference signal because it would allow for interference measurement across links (Qin, CN Priority Background).

As to claim 8, Fan teaches wherein: the information relating to the transmission time point comprises at least one among information relating to a current communication situation, the current communication (Fan, [0063] Fig 6, the TA1 Command (time point for synchronization) for the relay to eNB (backhaul) and relay to UE (access) synchronization [0032] (the communication situation with respect of time point))

As to claim 9, Fan teaches wherein the information relating to the transmission time point is received during a procedure of performing initial access to the base station by the terminal (Fan, Fig 4, the TA command is part of the initial allocation for transmission).

As to claim 11, Fan teaches an operation method of a terminal in wireless communication system (Fan, Fig 1 and [0063], a method of a UE between a relay network station and a donor eNB), the method comprising: 
receiving, from a base station, information relating to a transmission time point for time-synchronization of a wireless backhaul signal and a wireless access signal which are related to the base station (Fan, [0063] Fig 6, the UE recieves a TA1 Command (time point for synchronization) for the relay to eNB (backhaul) and relay to UE (access) synchronization [0032]); and 
transmitting, to the base station, the wireless access signal in accordance with the transmission time point (Fan, [0063] Fig 6, the UE transmits the subframe in accordance with the TA command).

Fan does not explicitly teach wherein the interference is determined based on at least one of a reference signal for the wireless backhaul signal or a reference signal for the wireless access signal.
However, Qin teaches (Qin, [0106][0109] and Priority specification Disclosure of Invention, interference is determined based on an uplink reference signal).


As to claim 12, Fan teaches wherein: the information relating to the transmission time point comprises at least one among information relating to a current communication situation, the current communication situation corresponds to the transmission time point (Fan, [0063] Fig 6, the TA1 Command (time point for synchronization) for the relay to eNB (backhaul) and relay to UE (access) synchronization [0032] (the communication situation with respect of time point)) 

As to claim 13, Fan teaches wherein the information relating to the transmission time point is received during a procedure of performing initial access to the base station by the terminal (Fan, Fig 4, the TA command is part of the initial allocation for transmission).

As to claim 14, Fan teaches a device of a base station in a wireless communication system (Fan, Fig 8, [0063], a relay network node (base station)), the device comprising: a transceiver; and at least one processor operably coupled to the transceiver (Fan, Fig 8, processor and transceiver), and configured to: 
transmit, to at least one node, information relating to a transmission time point for time-synchronization of a wireless backhaul signal and a wireless access signal which are related to the base station (Fan, [0063] Fig 6, the relay node transmits a TA1 Command (time point for synchronization) for the relay to eNB (backhaul) and  relay to UE (access) synchronization [0032]); 
receive, from the at least one node, at least one signal transmitted in accordance with the transmission time point (Fan, [0063] Fig 6, the relay receives the subframe in accordance with the TA command); and 
(Fan, [0063], the interference between the transmitted and received signals is removed (mitigated by inserting a GP at the end of the subframe #2).

Fan does not explicitly teach wherein the interference is determined based on at least one of a reference signal for the wireless backhaul signal or a reference signal for the wireless access signal.
However, Qin teaches (Qin, [0106][0109] and Priority specification Disclosure of Invention, interference is determined based on an uplink reference signal).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Fan and Qin to determine interference from a reference signal because it would allow for interference measurement across links (Qin, CN Priority Background).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 16, 19, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Qin as applied to claims above, and further in view of Steer et al (Pub No: 2011/0018766).

As to claim 2, Fan teahes wherein: the wireless backhaul signal is a downlink signal (Fan, Fig 4, the signals are for transmissions to and from the network node (uplink and downlink)); the at least one signal is the wireless access signal (Fan, [0063] Fig 5 and 6, the signal is an access signal); 
Fan does not explicitly teach the transmission time point is a time point preceding a reference synchronization time point of the at least one node by a round-trip time of a signal between the at least one node and the base station.
However, Steer teaches the transmission time point is a time point preceding a reference synchronization time point of the at least one node by a round-trip time of a signal between the at least one node and the base station. (Steer, [0110], the timing advance point starts at a point of the round trip time of a signal between the station and terminal).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Fan and Qin and Steer to use RTT, because it would synchronize transmissions of the wireless terminals (Steer [0110]).

As to claim 5, Fan teaches  wherein: the at least one signal is the wireless backhaul signal that is an uplink signal (Fan, Fig 4, the signals are for transmissions to and from the network node (uplink and downlink)); the wireless access signal is a downlink signal (Fan, [0063] Fig 5 and 6, the signal is an access signal); the at least one node receives an uplink wireless access signal from a terminal (Fan, [0063] Fig 5 and 6, the node receives and U signal from the UE); 

However, Steer teaches the transmission time point is a time point preceding a reference synchronization time point of the at least one node by a round-trip time of a signal between the at least one node and the base station. (Steer, [0110], the timing advance point starts at a point of the round trip time of a signal between the station and terminal).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Fan and Qin and Steer to use RTT, because it would synchronize transmissions of the wireless terminals (Steer [0110]).

As to claim 6, Fan teaches wherein: the uplink wireless access signal is transmitted in accordance with a transmission time point for time-synchronization of the uplink wireless access signal and the wireless backhaul signal (Fan, [0063] Fig 6, the relay receives the subframe in accordance with the TA command); and 
Fan does not explicitly teach a transmission time point of the uplink wireless access signal is a time point preceding a transmission time point of the wireless backhaul signal by a round-trip time of a signal between the terminal and another base station.
However, Steer teaches a transmission time point of the uplink wireless access signal is a time point preceding a transmission time point of the wireless backhaul signal by a round-trip time of a signal between the terminal and another base station. (Steer, [0110], the timing advance point starts at a point of the round trip time of a signal between the station and terminal).


As to claim 16, Fan teahes wherein: the wireless backhaul signal is a downlink signal (Fan, Fig 4, the signals are for transmissions to and from the network node (uplink and downlink)); the at least one signal is the wireless access signal (Fan, [0063] Fig 5 and 6, the signal is an access signal); 
Fan does not explicitly teach the transmission time point is a time point preceding a reference synchronization time point of the at least one node by a round-trip time of a signal between the at least one node and the base station.
However, Steer teaches the transmission time point is a time point preceding a reference synchronization time point of the at least one node by a round-trip time of a signal between the at least one node and the base station. (Steer, [0110], the timing advance point starts at a point of the round trip time of a signal between the station and terminal).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Fan and Qin and Steer to use RTT, because it would synchronize transmissions of the wireless terminals (Steer [0110]).

As to claim 19, Fan teaches  wherein: the at least one signal is the wireless backhaul signal that is an uplink signal (Fan, Fig 4, the signals are for transmissions to and from the network node (uplink and downlink)); the wireless access signal is a downlink signal (Fan, [0063] Fig 5 and 6, the signal is an access signal); the at least one node receives an uplink wireless access signal from a terminal (Fan, [0063] Fig 5 and 6, the node receives and U signal from the UE); 

However, Steer teaches the transmission time point is a time point preceding a reference synchronization time point of the at least one node by a round-trip time of a signal between the at least one node and the base station. (Steer, [0110], the timing advance point starts at a point of the round trip time of a signal between the station and terminal).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Fan and Qin and Steer to use RTT, because it would synchronize transmissions of the wireless terminals (Steer [0110]).

As to claim 20, Fan teaches wherein: the uplink wireless access signal is transmitted in accordance with a transmission time point for time-synchronization of the uplink wireless access signal and the wireless backhaul signal (Fan, [0063] Fig 6, the relay receives the subframe in accordance with the TA command); and 
Fan does not explicitly teach a transmission time point of the uplink wireless access signal is a time point preceding a transmission time point of the wireless backhaul signal by a round-trip time of a signal between the terminal and another base station.
However, Steer teaches a transmission time point of the uplink wireless access signal is a time point preceding a transmission time point of the wireless backhaul signal by a round-trip time of a signal between the terminal and another base station. (Steer, [0110], the timing advance point starts at a point of the round trip time of a signal between the station and terminal).
.

Allowable Subject Matter
Claim 3-4, 7, 10, 17, 18, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469